Name: 2003/744/Euratom: Council Decision of 22 September 2003 approving the conclusion by the Commission of an Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community (Euratom) and the Government of the Republic of Uzbekistan
 Type: Decision
 Subject Matter: electrical and nuclear industries;  energy policy;  European construction;  Asia and Oceania
 Date Published: 2003-10-21

 Avis juridique important|32003D07442003/744/Euratom: Council Decision of 22 September 2003 approving the conclusion by the Commission of an Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community (Euratom) and the Government of the Republic of Uzbekistan Official Journal L 269 , 21/10/2003 P. 0008 - 0008Council Decisionof 22 September 2003approving the conclusion by the Commission of an Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community (Euratom) and the Government of the Republic of Uzbekistan(2003/744/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Having regard to the proposal from the Commission,Whereas:(1) In accordance with Council directives, adopted by Council Decision of 26 June 2000, the Commission has negotiated an Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community (Euratom) and the Government of the Republic of Uzbekistan.(2) The Commission should be authorised to conclude the Agreement,HAS DECIDED AS FOLLOWS:Sole ArticleThe Commission is hereby authorised to conclude an Agreement for cooperation in the peaceful uses of nuclear energy between the European Atomic Energy Community (Euratom) and the Government of the Republic of Uzbekistan.The text of the Agreement is attached to this Decision.Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini